Campbell, C. J.
The bill in this case was filed to prevent the sale, on execution, of a 20-acre homestead, worth considerably less than $1,500. The only, question is one of fact, whether it was within the character of a homestead by claim and occupancy.
The complainants testify that their house was built and occupied with that intent, and that, while they have not actually lived in it for a considerable period, they have left some household property there, and have only gone elsewhere from poverty and necessity, and have always regarded it as their homestead.
There is some conflict in the testimony, and there is no dispute about their occupying, at the time of levy, other land not their own. But, upon the whole case, we do not doubt their purpose of returning, or their honesty in making the claim.
We think the decree dismissing the bill should be reversed, arid a decree entered for complainants, with costs of both .courts.
Morse and Sherwood, JJ., concurred; Champlin, J., did not sit.